 1                                                                           Hon. Christopher Alston
 2                                                                                 Chapter 7
                                                                                   Seattle
 3

 4

 5

 6                              UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 7
                                           AT SEATTLE
 8

 9   In re:                                                    Case No.: 18-13383-CMA
10
     Jack Carlton Cramer, Jr                                   Chapter 7
11                          Debtor.
                                                               CREDITOR’S WITHDRAWAL OF PROOF
12                                                             OF CLAIM #7
13

14
              Creditor BOEING EMPLOYEES’ CREDIT UNION (“BECU”), hereby withdraws its Proof of
15
     Claim #7 filed on January 25, 2019 in the amount of $775.52 as it was a filed under chapter 13 BK.
16

17
              DATED this _ 25th _ day of January, 2019.
                            U    U




18

19
                                                     BOEING EMPLOYEES’ CREDIT UNION
20

21
                                                     By: ___/s/ Michelle Logsdon_ _________
                                                          U                        U




22                                                          Michelle Logsdon
23                                                   Bankruptcy Management Officer for BECU

24

25

26

27

28

29

30

31

32

33

34                                                                                              BECU Bankruptcy Department
                                                                                                   PO Box 97050, MS 1155-2
35                                                                                                   Seattle, WA 98124-9750
     CREDITOR’S WITHDRAWAL OF PROOF OF CLAIM                                      Telephone: 206-439-5987 Fax: 206-835-8044
36
      Case 18-13383-CMA              Doc 57   Filed 01/25/19      Ent. 01/25/19 14:04:10           Pg. 1 of 1
